Citation Nr: 1423306	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right (dominant) shoulder. 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied a TDIU and from a July 2010 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right (dominant) shoulder (hereafter right shoulder disability).  In May 2010 and July 2010 respectively, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU and the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction.  VA will notify the Veteran when further action, on his part, is required. 








REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

During the June 2012 Board hearing, the Veteran asserted that his service-connected right shoulder disability has worsened and warranted a higher rating.  He testified that the symptoms associated with his right shoulder included increased pain, weakness, loss of sensation in the lower arm, and a more restrictive range of motion.  He further testified that his service-connected depression and use of medication also reduced his attention and concentration and that he was unable to work because of all his service-connected disabilities.  He submitted several statements from family members who observed increasingly severe discomfort and functional limitations.  He testified that he continues to receive treatment at both a VA clinic and a private primary care provider.  

The most recent VA examination was performed in January 2010, prior to a surgical procedure in December 2010.  Where, as here, the Veteran asserts a worsening of the disability at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To ensure that the record reflects the current severity of the Veteran's service-connected right shoulder, the Board finds that more contemporaneous orthopedic examination is needed to properly evaluate the right shoulder disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

As for the claim for a TDIU, the Veteran has been granted service connection for depression, rated as 50 percent disabling; chronic thoracic spine strain, rated as 40 percent disabling; right elbow and right shoulder disabilities, each currently rated as 10 percent disabling; a left shoulder disability and scars of the right shoulder and right elbow, rated as noncompensable.  The combined rating is 80 percent.   

Given the foregoing, the Board finds that the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Although the record includes the results of various examinations for individual service-connected disabilities, examination and medical opinion to address the functional effects of all service-connected disabilities, and their impact on the Veteran's employability, is the needed to resolve the claim for a TDIU. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim for increased rating and/or the claim for a TCIU (which is considered a claim for increase).   See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

During the Board hearing and in several statements, the Veteran and his family members reported that the Veteran has received VA Vocational and Rehabilitation services.  The file or individual records associated with any such employment assessments and training programs are pertinent to the appeal and must be obtained and associated with the claims file.  

As for VA medical records, the record currently includes VA treatment records dated up to May 2011, and more recent records may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran's VA medical records dated since May 2011.  

Further, a November 2008 electronic report indicates that the Veteran applied for but was denied disability benefits from the Social Security Administration (SSA) and that associated medical examination records may exist.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.

Finally, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, to include from the primary care provider he identified during the Board hearing.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the increased rating claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the file or records associated with VA Vocational and Rehabilitation services provided to the Veteran, and associate them with the claims file.  

2. Obtain all outstanding pertinent records of VA treatment for the right shoulder since May 2011.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

3.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for residuals of a right shoulder injury.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right shoulder, by an appropriate medical professional.  

The contents of entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide all findings needed to properly evaluate the right shoulder disability, to include clearly identifying all symptoms/impairment residual to the Veteran's right shoulder injury and surgeries, such as reported pain, limitation of motion, loss of strength, numbness, reduced grip strength, muscle atrophy, and abnormal symmetry of the shoulders.  

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether, at any point since the May 14, 2010 claim for increase, the Veteran's right shoulder disability has increased in severity; and, if so, the approximate date of the increase(s), and the extent of the severity of the disability on each date.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  Thereafter, arrange for the Veteran to undergo VA examination, by an appropriate physician, for findings and opinion addressing the impact of the Veteran's service-connected disabilities on his employability.

The contents of entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should comment upon the functional effects of each service-connected disability on the Veteran's ability to perform the mental and physical acts required for substantially gainful employment.

Then, the examiner must render an opinion, based upon in-person examination and review of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's mental and physical and limitations due to service-connected disabilities, and associated medications, as well as the Veteran's education and workplace skills, but not his age or impairment from nonservice connected disorders.    

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any notice(s) of the date and time of the examination(S) sent to him by the pertinent VA medical facility.

7. To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examinations, in adjudicating the claim for increased rating and/or the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b) (2013), as appropriate.  

Otherwise, adjudicate the claims in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include, with respect to the increased rating claim, consideration of whether staged rating of the disability (pursuant to Hart, cited above) is appropriate. 

9. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).z	

